OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS: 	Canceled Claims 4, 5 and 14;
Replaced Claims 9 and 17 with the following claims:
--	9.	A semiconductor package, comprising:
a substrate;
a semiconductor chip on the substrate;
a molding layer, on the substrate, covering the semiconductor chip; and
a shield layer on the molding layer, 
     wherein the shield layer comprises a plurality of electromagnetic-wave shielding structures and a plurality of X-ray shielding structures,
     wherein the X-ray shielding structures comprise a semiconductor material,
     wherein the X-ray shielding structures are provided in a gap between the plurality of electromagnetic-wave shielding structures and spaced apart from the plurality of electromagnetic-wave shielding structures, and
     wherein resistance of the plurality of X-ray shielding structures is greater than resistance of the plurality of electromagnetic-wave shielding structures.
17.	A semiconductor package, comprising:
a substrate;
a semiconductor chip on the substrate;
a molding layer, on the substrate, covering the semiconductor chip; and
a shield layer, on the molding layer, comprising:
a plurality of conductive structures connected to one another; and
a plurality of first nano-structures, in the shield layer, comprising a semiconductor material,
     wherein the first nano-structures are provided in a gap between the plurality of conductive structures and spaced apart from the plurality of conductive structures,
     wherein resistance of the plurality of first nano-structures is greater than resistance of the plurality of conductive structures, and wherein an amount of the first nano-structures is 0.01% to 10% of an amount of the plurality of conductive structures.	--		
Authorization for this examiner’s amendment was given in a telephone interview with Del Rosario, Tyler on January 15, 2021.
Allowance Subject Matter
2.	Claims 1-3, 6-13 and 15-20 are allowed.  Following is the Examiner’s reason for allowance:
The closest prior art, U.S. Patent No. 9,991,211 to Prakash et al, does not anticipate or suggest such limitations as: “wherein the nano-structures are provided in a gap between the plurality of conductive structures and spaced apart from the plurality of conductive structures, wherein resistance of the plurality of nano-structures is greater than resistance of the plurality of conductive structures, and wherein an amount of the nano-structures is 0.01% to 10% of an amount of the plurality of conductive structures” (as applied to Claim 1); “wherein the X-ray shielding structures are provided in a gap between the plurality of electromagnetic-wave shielding structures and spaced apart from the plurality of electromagnetic-wave shielding structures, and wherein resistance of the plurality of X-ray shielding structures is greater than resistance of the plurality of electromagnetic-wave shielding structures” (as applied to Claim 9); and “wherein the first nano-structures are provided in a gap between the plurality of conductive structures and spaced apart from the plurality of conductive structures, wherein resistance of the plurality of first nano-structures is greater than resistance of the plurality of conductive structures, and wherein an amount of the first nano-structures is 0.01% to 10% of an amount of the plurality of conductive structures” (as applied to Claim 17), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 07/23/2019, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 21, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815